Citation Nr: 1314692	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  12-36 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as asbestosis, due to asbestos exposure. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to due to asbestosis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy Reserves from January 1947 to November 1951, and in the Marine Corps from December 1951 to December 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, denied the claims for service connection for asbestosis and sleep apnea.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board notes that in April 2013 statements to the Board, the Veteran indicated that he had recently been treated by a Dr. Sconefield.  These records do not appear to have been associated with the claims folder.  Because VA is on notice that there are records that may be applicable to the Veteran's claims and may be of use in deciding the claims, these records, as well as any other pertinent records identified by the Veteran, should be obtained.  38 C.F.R. § 3.159(c) (1) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Veteran asserts that he has a current respiratory disorder, specifically asbestosis, due to exposure to asbestos in service. 

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, guidelines for considering asbestos compensation claims are provided in the VA Adjudication Procedure Manual. See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  Also, an opinion by the VA General Counsel  discusses the development of asbestos claims. VAOPGCPREC 4- 00 (April 13, 2000).

VA must analyze the underlying claim of service connection for a disorder, due to asbestos exposure, under these administrative protocols using the following criteria. See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.  The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f. 

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The record shows that in May 2012, the National Personnel Records Center (NPRC) confirmed that the Veteran had service from January 1947 to November 1951 and associated his Navy Reserves records corresponding to this period with the claims folders.  NPRC also indicated that the Veteran performed no active duty other than for training purposes and noted that it had sent all available requested records.  These records showed that the Veteran served aboard the USS Rochester for training from August 1947 to September 1947.    

During an August 2012 Informal Conference, a Decision Review Officer conceded the Veteran's exposure to asbestos in service with the Navy Reserves.  However, the Board is unable to determine, based on the evidence of record, if the Veteran was exposed to asbestos during service and if so the extent of exposure.  On remand, further development must be undertaken to determine whether the Veteran was exposed to asbestos and the extent of such exposure.   

Additionally, for the purpose of this remand only and to facilitate development of the matter, the Board will concede that the Veteran may have been exposed to asbestos in service.  However, mere exposure to a potentially harmful agent is insufficient to be eligible for VA disability benefits.  The question in a claim such as this is whether disabling harm ensued.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between this current disability and the exposure to asbestos in service.  Hickson v. West, 12 Vet. App. 247 (1999). 

Post-service treatment records show diagnoses of various respiratory disorders, including apical emphysema and bronchiectasis.  The Veteran has not yet been afforded an examination to determine the etiology of any current respiratory disorder, and he must be provided such an examination on remand.  

Additionally, the Veteran contends that he has sleep apnea secondary to his respiratory disorder.  The record shows that the Veteran currently has sleep apnea, which was diagnosed in 1995.  He has not been afforded an examination to determine the etiology of his sleep apnea.  The Board notes that the Veteran is not currently service-connected for a respiratory disorder, but while this matter is being remanded, the Veteran should be afforded an examination to determine the etiology of his sleep apnea to include as secondary to a respiratory disorder.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; 38 C.F.R. § 3.310 (2012).  (The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. With any necessary assistance from the Veteran, obtain all outstanding treatment records, to include those from Dr. Sconefield.  All efforts to obtain additional evidence must be documented in the claims folder. 

If the AMC/RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. 
§ 3.159(e) (1) (2012). 

2. Contact the NPRC or other appropriate source to determine the probability of exposure to asbestos for the Veteran during his service.  Request that the appropriate office indicate whether it was likely that the Veteran was exposed to asbestos in the course of his assigned duties as reflected in his service records.  

Document all attempts to obtain additional information and indicate in the request that a response is required. If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the AMC/RO with respect to the claims.

3. Arrange for an appropriate medical specialist to examine the Veteran and provide an opinion, with supporting rationale, as to the etiology of any current respiratory disability.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination. 

The examiner should specifically determine whether it is as likely as not (a 50 percent or greater probability) that any identified respiratory disability is etiologically related to any incident of the Veteran's military service, to include his presumed exposure to asbestos for purposes of this remand only. 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4. Schedule the Veteran for an examination to determine the etiology of his sleep apnea, to include ascertaining the relationship, if any, between the Veteran's current sleep apnea and a respiratory disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  

The examiner should elicit the appropriate medical history from the Veteran.

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that sleep apnea began in or is related to a period of active service.   

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea was due to the Veteran's respiratory disorder.  

Also, is there a 50 percent probability or greater that the Veteran's current sleep apnea was aggravated (i.e., worsened beyond the natural progress) by the Veteran's respiratory disorder.  If the examiner determines that sleep apnea is aggravated by the respiratory disorder, the examiner should report the baseline level of severity of sleep apnea prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the respiratory disorder.  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

5. After completing the requested actions, and any additional notification and/or development warranted, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



